Exhibit 10.1
INCREMENTAL SECOND-LIEN TERM LOAN AGREEMENT
DEUTSCHE BANK AG NEW YORK BRANCH
60 Wall Street
New York, New York 10005
August 11, 2009
Windy City Investments, Inc.
Nuveen Investments, Inc.
333 W. Wacker Drive
Chicago, IL 60606
Attn: John MacCarthy
Re: Incremental Second-Lien Term Loans
Ladies and Gentlemen:
          Reference is hereby made to the Credit Agreement, dated as of
November 13, 2007 and amended as of July 28, 2009 (as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Windy City Investments, Inc., a Delaware corporation
(“Holdings”), Nuveen Investments, Inc. (f/k/a Windy City Acquisition Corp.), a
Delaware corporation (the “Borrower”), the Lenders party thereto from time to
time, Deutsche Bank AG New York Branch, as Administrative Agent, as First-Lien
Collateral Agent and as Second-Lien Collateral Agent, Deutsche Bank Securities
Inc., Wells Fargo Securities, LLC (as legal successor to Wachovia Capital
Markets, LLC), Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan
Stanley Senior Funding, Inc., as Arrangers, Wells Fargo Securities, LLC (as
legal successor to Wachovia Capital Markets, LLC), as Syndication Agent, and
Merrill Lynch, Pierce, Fenner & Smith Incorporated and Morgan Stanley Senior
Funding, Inc., as Documentation Agents. Unless otherwise defined herein,
capitalized terms used herein shall have the respective meanings set forth in
the Credit Agreement.
          Each Lender (each, an “Incremental Second-Lien Term Loan Lender”)
party to this letter agreement (this “Agreement”) hereby severally agrees to
provide an Incremental Second-Lien Term Loan Commitment set forth opposite its
name on Annex I attached hereto (for each such Incremental Second-Lien Term Loan
Lender, its “Incremental Second-Lien Term Loan Commitment”). Each Incremental
Second-Lien Term Loan Commitment provided pursuant to this Agreement shall be
subject to all of the terms and conditions set forth in the Credit Agreement,
including, without limitation, Section 2.24 thereof.
          Each Incremental Second-Lien Term Loan Lender, the Borrower and the
Administrative Agent acknowledge and agree that (i) upon the incurrence of
Incremental Second-Lien Term Loans pursuant to the Incremental Second-Lien Term
Loan Commitments hereunder, such Incremental Second-Lien Term Loans shall
(x) constitute Incremental Second-Lien Term Loans for the purposes of
Section 2.24(a) of the Credit Agreement and the relevant

 



--------------------------------------------------------------------------------



 



basket for the incurrence of additional Incremental Second-Lien Term Loans
thereunder (the availability of which shall be deemed to be reduced from
$50,000,000 to $0) and (y) be deemed to be Second-Lien Term Loans for all other
purposes (including, without limitation, for the purposes of Section 2.12) of
the Credit Agreement and the other applicable Loan Documents, (ii) for the
purposes of computing interest pursuant to Section 2.06(d) of the Credit
Agreement, the Borrowing of the Incremental Second-Lien Term Loans shall be
deemed to have occurred on the First Amendment Effective Date, (iii) on the
first Interest Payment Date occurring after the Agreement Effective Date, the
Borrower shall be refunded in cash an amount equal to the aggregate amount of
interest accrued on the Incremental Second-Lien Term Loans from the First
Amendment Effective Date through the Agreement Effective Date and (iv) this
Agreement shall constitute an “Incremental Amendment” under, and as defined in,
the Credit Agreement for all purposes of the Credit Agreement and the other
applicable Loan Documents.
          Furthermore, each of the parties to this Agreement hereby agrees to
the terms and conditions set forth on Annex I hereto in respect of each
Incremental Second-Lien Term Loan Commitment provided pursuant to this
Agreement.
          Each Incremental Second-Lien Term Loan Lender party to this Agreement,
to the extent not already a party to the Credit Agreement as a Lender
thereunder, (i) confirms that it is an Eligible Assignee and represents and
warrants that it is a “Qualified Institutional Buyer” as such term is defined in
Rule 144A promulgated under the Securities Act, (ii) confirms that it has
received a copy of the Credit Agreement and the other Loan Documents, together
with copies of the financial statements referred to therein and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Agreement and to become a Lender under
the Credit Agreement, (iii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement and the other Loan Documents, (iv) appoints and authorizes the
Administrative Agent and the Collateral Agents to take such action as agent on
its behalf and to exercise such powers under the Credit Agreement and the other
Loan Documents as are delegated to the Administrative Agent and the Collateral
Agents, as the case may be, by the terms thereof, together with such powers as
are reasonably incidental thereto, (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender, and (vi) in the case of each Incremental Second-Lien Term Loan Lender
organized under the laws of a jurisdiction outside the United States, attaches
the forms and/or Non-Bank Certificate referred to in Section 2.20(e) of the
Credit Agreement, certifying as to its entitlement as of the date hereof to a
complete exemption from United States withholding taxes with respect to all
payments to be made to it by the Borrower under the Credit Agreement and the
other Loan Documents.
          Upon the date (such date, the “Agreement Effective Date”) of (i) the
execution of a counterpart of this Agreement by each Incremental Second-Lien
Term Loan Lender, the Administrative Agent, the Borrower, Holdings and each
Subsidiary Guarantor, (ii) the delivery to the Administrative Agent of a fully
executed counterpart (including by way of facsimile or other electronic
transmission) hereof, (iii) the payment of any fees then due and payable in
connection herewith, (iv) the receipt by the Administrative Agent of a
certificate from a Responsible Officer of the Borrower certifying that the
conditions set forth in Section 4.01 of the

2



--------------------------------------------------------------------------------



 



Credit Agreement have been satisfied and that there have been no changes to any
of the certificates of incorporation or formation or the bylaws or operating
agreements of any Loan Party since the First Amendment Effective Date, (v) the
receipt by the Administrative Agent of an opinion from Kirkland & Ellis LLP, New
York counsel to the Loan Parties, in form and substance reasonably satisfactory
to the Administrative Agent, addressed to the Administrative Agent and the
Incremental Second-Lien Term Loan Lenders, and dated the Agreement Effective
Date covering such matters relating to the enforceability of this Agreement and
(vi) the payment by the Borrower to the Administrative Agent for the ratable
benefit of each Incremental Second-Lien Term Loan Lender an upfront fee in the
amount of 7% of the aggregate principal amount of all Incremental Second-Lien
Term Loans to be made by the Incremental Second-Lien Lenders on the Agreement
Effective Date, each Incremental Second-Lien Term Loan Lender party hereto
(x) shall be obligated to make the Incremental Second-Lien Term Loans provided
to be made by it as provided in this Agreement on the terms, and subject to the
conditions, set forth in the Credit Agreement and in this Agreement and (y) to
the extent provided in this Agreement, shall have the rights and obligations of
a Second-Lien Lender thereunder and under the other applicable Loan Documents.
          The Borrower acknowledges and agrees that (i) it shall be liable for
all Obligations with respect to the Incremental Second-Lien Term Loan
Commitments provided hereby including, without limitation, all Incremental
Second-Lien Term Loans made pursuant hereto, and (ii) all such Obligations
(including all such Incremental Second-Lien Term Loans) shall be entitled to the
benefits of the respective Security Documents, including, without limitation,
the Guarantee and Collateral Agreement.
          Each Guarantor acknowledges and agrees that all Obligations with
respect to the Incremental Second-Lien Term Loan Commitments provided hereby and
all Incremental Second-Lien Term Loans made pursuant hereto shall (i) be fully
guaranteed pursuant to the Guarantee and Collateral Agreement as, and to the
extent, provided therein and in the Credit Agreement and (ii) be entitled to the
benefits of the Loan Documents as, and to the extent, provided therein and in
the Credit Agreement.
          You may accept this Agreement by signing the enclosed copies in the
space provided below, and returning one copy of the same to us before the close
of business on August 11, 2009. If you do not so accept this Agreement by such
time, our Incremental Second-Lien Term Loan Commitments set forth in this
Agreement shall be deemed canceled.
          After the execution and delivery to the Administrative Agent of a
fully executed copy of this Agreement (including by way of counterparts and by
facsimile or other electronic transmission) by the parties hereto, this
Agreement may only be changed, modified or varied by written instrument in
accordance with the requirements for the modification of Loan Documents pursuant
to Section 9.08 of the Credit Agreement.
          In the event of any conflict between the terms of this Agreement and
those of the Credit Agreement, the terms of the Credit Agreement shall control.
*****

3



--------------------------------------------------------------------------------



 



          THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.

            Very truly yours,


DEUTSCHE BANK AG NEW YORK BRANCH, as an Incremental Second-Lien Term Loan Lender
      By   /s/ Paul O’Leary         Name:   Paul O’Leary        Title:  
Director              By   /s/ Erin Morrissey         Name:   Erin Morrissey   
    Title:   Vice President   

 



--------------------------------------------------------------------------------



 



         

Agreed and Accepted
as of the date first written above:

          WINDY CITY INVESTMENTS, INC.
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President       

          NUVEEN INVESTMENTS, INC.
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



         

          DEUTSCHE BANK AG NEW YORK BRANCH,
as Administrative Agent
      By:   /s/ Paul O’Leary         Name:   Paul O’Leary        Title:  
Director        By:   /s/ Erin Morrissey         Name:   Erin Morrissey       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



         

Each Guarantor acknowledges and agrees to each of the foregoing provisions of
this Incremental Second-Lien Term Loan Commitment Agreement and to the
incurrence of the Incremental Second-Lien Term Loans to be made pursuant hereto.

          NUVEEN INVESTMENTS INSTITUTIONAL SERVICES GROUP LLC,
as a Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President        NUVEEN INVESTMENTS HOLDINGS, INC., as a Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President        NUVEEN ASSET MANAGEMENT, as a Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President        NUVEEN INVESTMENTS ADVISERS INC., as a Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President        NUVEEN INVESTMENT SOLUTIONS, INC. (F/K/A RICHARDS
& TIERNEY, INC.), as a Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



         

          NUVEEN HYDEPARK GROUP, LLC, as a Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President        SYMPHONY ASSET MANAGEMENT LLC, as a Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President        SANTA BARBARA ASSET MANAGEMENT, LLC, as a
Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President        NWQ INVESTMENT MANAGEMENT COMPANY, LLC, as a
Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President        NWQ HOLDINGS, LLC, as a Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President        TRADEWINDS GLOBAL INVESTORS, LLC, as a Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



         

          WINSLOW CAPITAL MANAGEMENT, INC., as a Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President        RITTENHOUSE ASSET MANAGEMENT, INC., as a
Guarantor
      By:   /s/ Sherri A. Hlavacek         Name:   Sherri A. Hlavacek       
Title:   Vice President     

 



--------------------------------------------------------------------------------



 



         

TERMS AND CONDITIONS FOR
INCREMENTAL SECOND-LIEN TERM LOAN COMMITMENT AGREEMENT
Dated as of August 11, 2009
1. Name of Borrower: Nuveen Investments, Inc.
2. Incremental Second-Lien Term Loan Commitment Amounts (as of the Agreement
Effective Date):

              Amount of Incremental Second-Lien Term Names of Incremental
Second-Lien Term Loan Lenders   Loan Commitment  
Deutsche Bank AG New York Branch
  $ 50,000,000    
Total:
  $ 50,000,000  

3. Indicate the Incremental Second-Lien Term Loan Borrowing Date: August 11,
20091
4. Incremental Second-Lien Term Loan Maturity Date: July 31, 2015.
 

1   For the purposes of calculating interest pursuant to Section 2.06(d), the
Incremental Second-Lien Term Loans shall be deemed to have been borrowed on the
First Amendment Effective Date (i.e. July 28, 2009).

 